WOODLEY, Judge.
Appellant was convicted for theft by false pretext of a Western Union money order of the value of $300 and his punishment was assessed at six years in the penitentiary.
The state does not seek an affirmance of the conviction because there was no proof *127that appellant received the money order or any of its proceeds.
Article 1413 Vernon’s Ann.P.C. relating to theft by false pretext provides, as an element of the offense, that the property obtained by false pretext be appropriated to the use and benefit of the person taking same. Schoenbeck v. State, 163 Tex.Cr.R. 14, 288 S.W.2d 121; McCain v. State, 143 Tex.Cr.R. 521, 158 S.W.2d 796; McCuistion v. State, 143 Tex.Cr.R. 283, 158 S.W.2d 527, 141 A.L.R. 205; 55 Tex.Jur.2d 313, Sec. 31.
The evidence being insufficient to sustain the conviction, the judgment is reversed and the cause remanded.